DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/15/2021, Applicant added the new claims 11-19. Claims 1-19 are pending and are examined. 

New and maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 remain and claims 11-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The omitted elements are: the source of the collection of the starting material, the nature of the starting liquid solution. These elements are important because, depending on the type of adipose tissue and the type of subject that the tissue is collected from, 
As such, the metes and bounds of the claims could not be determined.
On page 7 of the remarks Applicant argues that: “A person of ordinary skill in the art would recognize that mechanical or other surgical procedures could generate the starting material. Additionally, the specification indicates that no additional enzymes are utilized in the invention.” 
The arguments were carefully considered but not found persuasive because the teachings of the specification are not mirrored in the claims. The elements need to be present in the claims for the claims to be unambiguously defined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 remain and claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claims recite a “biological catalyst” comprising ILRA, IL-4, IL-10, TNFα, IL-1β, PDGF, VEGF and FGFb. This judicial exception is not integrated into a practical application because these components are present in the adipose tissue naturally (see Ballak, D. reference, Wensveen et al. reference, Fantuzzi G. reference, Guillaume-Jugnot, P. 
The art therefore demonstrates that adipose tissue was well known as a source of these growth factors before the filing date.
Therefore, the adipose tissue claimed does not constitute significantly more than the judicial exception because adipose tissue, or cells associated with adipose tissue, are all known to produce the claimed cytokines. There is also no reason to suspect that the claimed ranges of cytokines constitute significantly more than the prior art because the cytokines are known to vary based on the source of the tissue. No inventive or performance altering steps or actions are performed on the adipose tissue that would distinguish naturally occurring adipose tissue composition from the adipose tissue composition of the claim.
On pages 7-8 of the remarks Applicant argues that: “the mechanical steps of centrifugation, removing the oily fraction, collecting the supernatant, and adding the supernatant aqueous solution to the aqueous fraction (as detailed in claims 1-4) transform the claims into patent eligible subject matter.”
The arguments were carefully considered but not found persuasive because, as iterated supra, the steps enumerated in claims 1-4 or 11-19 are well known steps in separating aqueous phase from mixtures or emulsions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 remain and 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over being unpatentable over Ylikomi et al. (U.S. Pat. No. 9,056,084- cited previously) in view of Ballak et al. (cited in the previous Office action).
The claims are drawn to a biological catalyst for the regeneration of tissues,
obtainable from an adipose starting material in liquid solution in a quantity of between 1.0 and 1.5 grams per ml of adipose starting material. The composition comprises in
IL-1 RA. The biological catalyst is obtained by a process comprising:
- collecting an adipose starting material;
- centrifuging the adipose material at least once, to separate at least into an oily fraction, an aqueous fraction and a cellular fraction;

- collecting the aqueous fraction separated from the cellular fraction. Subsequent steps
comprise filtering the aqueous solution and freeze drying the composition. The product of the independent claim 1 is obtained without addition of enzymes in the process.
Ylikomi et al. teaches a preparation of an adipose tissue extract. Human adipose tissue specimens obtained from liposuctions and as a subcutaneous tissue from surgical operations, as well as rat adipose tissue specimens obtained from sacrificed rats were minced into small pieces, if necessary. Tissue pieces or liposuction material was transferred into 50 ml tubes. Sterile salt solution (for animal studies) or DMEM/F12 medium (for cell culture studies) without any supplements was added to the tubes and incubated for at least 45 minutes. The tubes were shaken gently a few times during the incubation. Samples of the adipose tissue extract (ATE) were collected at various time points (at each collection point, the medium or salt solution was completely removed and replaced with a fresh liquid), centrifuged at 12 000 rpm for 5 minutes and sterile filtered prior to use in cell culture or animal experiments. Eighty human ATE samples derived from different patients and/or collected at different time points (1 hr, 2 hr or 24 hr) were analyzed for a total protein concentration. The total protein concentration was always at its highest at the time points 1 hr (1. aliquot) and 2 hr (2. aliquot), and the protein concentration decreased during the time (FIG. 1A). Typically, the total protein concentration was about 1.8 mg/ml to about 2.5 mg/ml in the first aliquot (1 hr), about 1.5 mg/ml in the second aliquot (2 hr), and about 1 mg/ml in the third aliquot (24 hr). Extracts incubated in a sterile salt solution or in a cell culture medium had corresponding total protein contents. Optimal protein production was achieved when 
Furthermore, concentration of a vascular endothelial cell growth factor (VEGF), basic fibroblast growth factor (FGF-2) or insulin-like growth factor (IGF-1) was each measured in 31 to 40 human adipose tissue extract samples collected at different time points (1 hr, 2 hr and 24 hr). Table 1 comprises a list of cytokines obtained by such methods, and comprises IL-4, IL-6, PDGF, VEGF and FGFb. The process does not use enzymes and, by varying the incubation time and adjusting the growth factor concentrations, it is possible to prepare and tailor the adipose tissue extracts for different uses.
The reference is silent about the adipose tissue containing IL-1 RA.
Ballak et al. disclosed that adipose tissue is known to be a source of IL-1Ra and
IL-1Ra is also associated with obesity (p. 2). It has further been shown that visceral adipose tissue, a major source of cytokines in obesity, contains high levels of IL-1Ra when compared with subcutaneous adipose tissue (p. 4). Adipose tissue of obese individuals is also shown to express more IL-1Ra than adipose tissue in lean individuals
(p. 4). While the exact source of IL-1a and IL-1β in adipose tissue is not well known, IL-
1Ra secretion occurs in parallel to either of the former and is therefore directly related to obesity (p. 6). It has also been concluded that adipose tissue is a source of IL-1β.

1β are produced by the cells of adipose tissue and therefore one of ordinary skill would know that this protein would necessarily be present in adipose tissue.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have found IL-1 RA in the adipose tissue extract with a reasonable expectation of success, since it was known that the compound was present in adipose tissue which could be processed as per the teachings of Ylikomi et al. The amount of the compound would have been found depending on the nature of the adipose tissue used.
On page 8-9 of the remarks Applicant argues against the rejections based on the Office action of 02/05/2021. The arguments were carefully considered but not found persuasive because that Office action was submitted by a different examiner which had a different interpretation of the prior art. Also, the rejection in that case was based on Vesey. The Ylikomi et al. and Ballak et al. references were reconsidered and found material for the obviousness rejection. Applicant argues that, in the Office action of 02/05/2021 (and not in the Non-final office action of 08/13/2021) deficiency of the primary reference of Ylikomi is that Ylikomi indicates in its Fig. 1 and Table 1 that the amount of total protein as well as the amounts of growth factors and cytokines can vary in an unpredictable way. That reasoning would be pertinent for the anticipation, but not for obviousness, since the same reference clearly teaches that, by varying the incubation time and adjusting the growth factor concentrations, it is possible to prepare and tailor the adipose tissue extracts for different uses (col 11, lines 65-67). Applicant has not provided any specific experimental facts to why the exact concentration of IL-.

Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over 
Ylikomi et al. in view of Ballak et al. and Wensveen et al. (all cited in the previous Office action).
The claim adds the limitation that the “biological catalyst” comprises 1 to 40 pg of
IL-4 and 0.5 to 5 pg of IL-10.
The teachings of Ylikomi et al. and Ballack et al. were presented supra and, while
Ylikomi et al. disclosed the presence of IL-4 in their adipose tissue extract (ATE), they are silent about the IL-10.
Wensveen, teaches that adipose tissue is populated with immune cells and that
these cells secrete IL-4 and IL-10 among other cytokines (abstract). These cytokines are used to maintain the phenotype of adipose tissue associated macrophages and are
secreted by different resident cells (fig. 1, p. 2447). These macrophages are also a source of IL-10 and IL-1Ra while eosinophils are the source of IL-4 (p. 2447). While it is not the adipocytes themselves secreting the cytokines, cells that are associated with and resident in adipose tissue as a whole will still be present in a sample of adipose tissue unless they are specifically separated out. It is therefore well known before the filing date of the instant Application that adipose tissue associated cells are a source of both IL-10 and IL-4 and thus it would have been obvious for a person of ordinary skill in 
Moreover, Ylikomi et al. offered a series of optimization process to adjust for the
amount of the cytokine searched for.
On page 9 of the remarks Applicant argues again against the rejection of 02/05/2021 (and not in the Non-final office action of 08/13/2021) and the arguments were responded to above.

Claim 3 remains rejected under 35 U.S.C. 103 as being unpatentable over Ylikomi in view of Ballak and Fantuzzi (all cited in the previous Office action).
The claim adds the limitation that the “biological catalyst” comprises 5-500 pg IL6
and 0.5-10 pg TNFα.
The teachings of Ylikomi et al. and Ballak et al. were presented supra and they
were silent about IL-6 and TNFα.
Fantuzzi, G. teaches that adipocytes produce IL-6 and TNFα. They also teach that adipose tissue is a source of both IL-6 and TNFα and that both cytokines are expressed more in obese individuals and also more in visceral fat (Fantuzzi p. 914- p. 915). It is therefore well known before the filing date that adipose tissue associated cells are a source of both IL-6 and TNFα (in addition to IL-1β, as above). Therefore, it would have been obvious for a person of ordinary skill in the art to have followed the teachings of Ylikomi et al. and obtain an ATE that would necessarily comprise IL-1Ra, IL-6 and TNFα with a reasonable expectation of success, based on the teachings in the art. The 
On page 9 of the remarks Applicant argues again against the rejection of 02/05/2021 (and not in the Non-final office action of 08/13/2021) and the arguments were responded to above.

Claim 4 remains and claims  14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ylikomi et al., in view of Ballack et al. and Guillaume-Jugnot et al. (all cited in the previous Office action).
The claim adds the limitation that the “biological catalyst” comprises 0 to 60 pg of
PDGF, 300 to 1300 pg of VEGF, 10 to 100 pg of TGFb1, and 3000 to 7500 pg of FGFb.
The teachings of Ylikomi et al. and Ballak et al. were presented supra and they were silent about TGFb1.
Guillaume teaches facts that are well known in the art. Guillaume teaches that the adipose derived stromovascular fraction is a source of stem cells capable of producing growth factors useful for angiogenesis, anti-inflammatory effects, immunomodulation and regenerative effects (Guillaume p. 36-37). Guillaume teaches that adipose derived stem cells secrete VEGF and bFGF to promote vascularization of tissues and can differentiate into epithelial cells which contributes to this effect as well (p. 37). They also teach that TGFb1 can be secreted by adipose stem cells which can induce proliferation of T lymphocytes that secrete TGFb1 and IL-10 (p. 38). They also teach that these factors are secreted by adipose tissue in the promotion of growth and healing (p. 38).

 On page 9 of the remarks Applicant argues again against the rejection of 02/05/2021 (and not in the Non-final office action of 08/13/2021) and the arguments were responded to above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647